DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.	Claims 1, 5-7, 9-11, 13-14, 16-20 are rejected under 35 U.S.C. 101 because the claimed invention recites an abstract idea without significantly more. Using the limitations in claim 1 to illustrate, the claim recite(s) the limitations of:  creating second user information table in the first account of the first user, wherein the second user information table comprises a plurality of information categories;  determining, according to the information of the second user, one or more keywords corresponding to the second user; obtaining, first transaction operation information generated by one or more historical transaction operations executed under the first account; identifying second transaction operation information comprising at least one of the one or more keywords corresponding to the second user from the first transaction operation generated by the one or more historical transaction operations executed under the first account…; identifying, according to the one or more keywords associated with the second user that were determined, transaction operation information candidates associated with the second user…; determining that the second transaction operation information corresponds to one or more of the plurality of information categories; and synchronizing information in the second user information table to a second account of the second user. 
The limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers certain methods of organizing human activity, in particular, commercial or legal interactions (including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors; business relations), but for the recitation of generic computer components.  The claims as a whole recite a method of organizing human activity.  The claimed invention allows for managing account information pertaining to a transaction including creating a transaction table including historical transaction information corresponding to a second user which is a commercial interaction. The mere nominal recitation of generic server, a network,  and terminal interface, a computing device do not take the claim out of the methods of organizing human activity grouping. 
Similarly, claim 14 recites an account management system comprising one or more processors and one or more non-transitory computer-readable memories coupled to the one or more processors and configured with instructions executable by the one or more processors to cause the system to perform operations, a server, network, terminal interface and a  computing device;  and claim 20 recites a non-transitory computer-readable storage medium for managing account information configured with instructions executable by one or more processors to cause the one or more processors to perform claim operations, a server, a network, a terminal interface, and a computing device do 
This judicial exception is not integrated into a practical application. The claim recites the additional elements: receiving, by a server,  an instruction from a first user for creating a second user information table; receiving, by a server through a network, information of the second user entered by the first user, into the first account of the first user using from a terminal interface of a payment application running on a computing device of the first user…; displaying, by the server, the transaction operation information candidates to the first user; obtaining, by the server, the second transaction operation information selected by the first user from the transaction operation information candidates; storing, by the server, the second transaction operation information in the corresponding one or more categories in the second user information table; generating, by the server, a list comprising one or more rows respectively corresponding to the plurality of information categories of the second user information table, each row of the list comprising (1) a name of the corresponding information category, and (2) a numerical proportion and/or an amount of the corresponding information category; and arranging, by the server, the list by placing the row corresponding to the information category with the largest numerical proportion or amount to the top of the list; displaying, by the server, the list on the terminal interface of the computing device. The receiving, displaying, obtaining the second transaction operation information, storing the second transaction operation information, generating a list and arranging the list by placing information into categories  steps/functions are recited at a high level of generality (i.e., as a general means of storing, receiving, categorizing, and displaying). 
The server, network, terminal interface, computing device, one or more processors and one or more non-transitory computer-readable memories coupled to the one or more processors and configured with instructions executable by the one or more processors to cause the system to perform claimed operations by a server of creating the second user information table in the first account of a first user, determining one or more keyword corresponding to the second user, obtaining first transaction operation information, identifying second transaction information according to the one or more keyword associated with the second user…transaction operation information candidates…; obtaining the second transaction operation information selected by the first user…; determining that the second transaction operation information corresponds to one or more of the plurality of information categories  and synchronizing information in the second user information table to a second account of a second user are also recited at a high level of generality and merely automates the determining, obtaining, identifying, creating and synchronizing steps. Each of the additional limitations is no more than mere instructions to apply the exception using generic computer components.  The combination of these additional elements is no more than mere instructions to apply the exception using generic computer components (processor, memory, terminal interface of a computing device, and server).  Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea.   

Furthermore, under Step 2B of the 2019 PEG, the additional elements found to be  insignificant extra-solution activities under step 2A prong two, are re-evaluated to determine if the elements are more than what is well-understood, routine and conventional activity in the field.  Here, the Specification does not provide any indication that the server, network, terminal interface, computing device, one or more processors and one or more non-transitory computer-readable memories coupled to the one or more processors and configured with instructions executable by the one or more processors to cause the system to perform claimed operations by a server are anything other than generic computer components and the Versata Dev. Group, Inc., and OIP  court decisions cited in MPEP 2106.05[d][ii] indicate that the mere storing and retrieving information in memory, and displaying data are well-understood, routine, and conventional functions when they are claimed in a merely generic manner (as they are here).  Similarly, the Versata Dev. Group court decision cited in the MPEP indicate that arranging a hierarchy of groups, sorting information are well-understood, routine, and conventional functions when they are claimed in a merely generic manner (as they are here in the listing and categorizing limitations).  Accordingly, a conclusion that the Berkheimer Option 2.  For these reasons, there is no inventive concept. The claims are not patent eligible.
The dependent claims have been given the full two part analysis including analyzing the additional limitations both individually and in combination.  The Dependent claim(s) when analyzed both individually and in combination are also held to be patent ineligible under 35 U.S.C. 101 because for the same reasoning as above and the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea. 
 The additional limitations of the dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.
Viewing the claim limitations as an ordered combination does not add anything further than looking at the claim limitations individually.  When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea. Accordingly, claim(s) 1, 5-7, 9-11, 13-14, 16-20 is/are ineligible.
	Response to Arguments
4.	Applicant's arguments filed 10/11/2021 have been fully considered but they are not persuasive. 
On page 11 of the Remarks, Applicants argue that the claims are patent eligible because they recite a specific, structured graphical user interface that provides improvements in speed, accuracy, and usability compared to conventional payment See Bancorp Servs., L.L.C. v. Sun Life Assurance Co. of Can. (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012)(“[T]he fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.”). 
The applicants argue that the claims at issue are similar to those found in Trading Techs. Int'l, Inc. v. CQG, Inc., 2016-1616, January 18, 2017 (Fed Cir. 2017) (“Trading Techs I”). See Remarks pgs. 111-12.  Applicants argue that, like the claims in Trading Techs I, the claims in the instant application recite a graphical user interface similar to the graphical user interface evaluated in Trading Techs I because both graphical user interfaces improve the usability and efficiency of conventional graphical user interfaces (electronic platforms) in the time-sensitive financial trading industry.  The Examiner respectfully disagrees.  
The patent-eligible claims in Trading Techs I “require[d] a specific, structured graphical user interface paired with a prescribed functionality directly related to the graphical user interface’s structure that is addressed to and resolves a specifically identified problem in the prior state of the art.” 675 F. App’x at 1004. The claims here do not recite a similar “specific, structured graphical user interface”; rather, as discussed above, the claims encompass an account information management system/method   
In any event, Trading Techs I is a non-precedential decision. The Federal Circuit determined in later precedential decisions that claims involving similar graphical user See, e.g., Trading Techs. Int’l, Inc. v. IBG LLC, 921 F.3d 1084, 1091-95 (Fed. Cir. 2019) (“Trading Techs II”), Trading Techs. Int’l, Inc. v. IBG LLC, 921 F.3d 1378, 1384-86 (Fed. Cir. 2019) (“Trading Techs III”). Like the patent-ineligible claims in Trading Techs II and Trading Techs III, the claims here focus on the business practice of managing account information pertaining to a transaction including creating a transaction table including historical transaction information corresponding to a second user, not an improvement to computer functionality or technology. 
On pages 12-13 of the Remarks, Applicants suggest that rather than merely reciting a generic GUI that displays generic contact information in a table and/or a generic list of all transactions associated with a user's account, the claims recite a structured GUI used in combination with a predictive capability that solves the Application No. 16/794,113Attorney Docket No. 50GL-307973problem of improving the efficiency and convenience with which a first user can manage transaction information associated with the user's accounts and by virtue of “synchronizing, by the server, information in the second user information table to a second account of the second user,” efficiency and convenience with which the second user can manage their transaction information is improved. 
This argument is not persuasive because the argued increase in speed and capability comes from the capabilities of a general-purpose computer that includes a server, rather than the claimed method itself.  See Bancorp Servs., L.L.C. v. Sun Life Assurance Co. of Can. (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012)(“[T]he fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.”). 

Applicants argue that the claims at issue are similar to claims of Example 35 (Dec. 2016 eligibility examples). Many of the examples in the Guidance are hypothetical and are intended to be illustrative of the analysis only. While some of the fact patterns draw from U.S. Supreme Court and U.S. Court of appeal for the Federal Circuit decisions, the examples do not carry the weight of the court decisions and therefore are non-precedential. Nonetheless, the Examiner finds no parallel between Applicants’ claims and the hypothetical, patent-eligible claims described in Example 35 of the Guidance.
Claim 2, of hypothetical example 35, recited a combination of the steps (e.g., the ATM’s providing a random code, the mobile communication device’s generation of the image having encrypted code data in response to the random code, the ATM’s decryption and analysis of the code data, and the subsequent determination of whether the transaction should proceed based on the analysis of the code data) operate in a non-conventional and non-generic way to ensure that the customer’s identity is verified in a secure manner that is more than the conventional verification process employed by an ATTM alone, In combination, these steps did not represent merely gather data for comparison or security purposes, but instead set up a sequence of events that addressed unique problems associated with bank cards and ATMs (e.g., the user of stolen or “skimmed “ bank cards and/or customer information to perform unauthorized transactions). The claims here do not provide an unconventional, and non-generic combination of known elements that result in an improvement in the underlying technology. Accordingly, these additional elements did not integrate the abstract idea into a practical application because they did not impose any meaningful limits on 
	Here, as discussed above and in the 35 USC 101 rejection, the claimed invention merely uses a computer as a tool to implement the judicial exception-see MPEP 2106.05(f), and simply appending well understood, routine, and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (MPEP 2106.05(d)) and therefore, the limitations do not integrate the abstract idea into a practical application under Prong two of Step 2A. The focus of the claims is not on an improvement to the identified additional elements as tools, but on the abstract ideas that use the additional elements as tools.
The claims are not patent eligible under 35 USC 101.

Conclusion
5.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	

	

	 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELDA MILEF whose telephone number is (571)272-8124. The examiner can normally be reached Monday-Thursday 6:30am-3:30pm; Friday 7am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303)297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELDA G MILEF/Primary Examiner, Art Unit 3694